United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                                                                                          April 23, 2004
                           UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                           ____________

                                          No. 03-10996
                                        Summary Calendar
                                          ____________


               CECIL RAY PATTERSON,

                                                                Petitioner-Appellant,

               versus

               DOUG DRETKE, DIRECTOR,
               TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
               CORRECTIONAL INSTITUTIONS DIVISION; JOHN
               ASHCROFT,

                                                             Respondents-Appellees.



                           Appeal from the United States District Court
                               for the Northern District of Texas
                                    USDC No. 2:01-CV-135


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       Cecil Ray Patterson, Texas state prisoner # 779579, appeals the denial of his 28 U.S.C. §

2241 petition for habeas corpus. Patterson was convi cted of both the Texas state charge of

attempted capital murder and the federal charge of felon in possession of a firearm. Patterson argues




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that the district court erred in finding that the rule against piecemeal incarceration did not prevent his

transfer from federal to state custody before he fully served his federal sentence.

        We review the district court’s findings for clear error and its rulings of law de novo. See

Moody v. Johnson, 139 F.3d 477, 480 (5th Cir.1998).

        The district court correctly concluded that Patterson’s transfer to state custody did not violate

the rule against piecemeal incarceration because the transfer did not result in the lengthening of his

sentence. See Free v. Miles, 333 F.3d 550, 552 (5th Cir. 2003).

        Patterson failed to argue and has therefore abandoned an appeal of the district court’s

determination that it lacked jurisdiction over any § 2255 claims that he was attempting to assert. See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

        Further, Patterson has filed four previous federal habeas petitions challenging his transfer from

federal to state custody. He filed t wo previous § 2241, one previous § 2254, and one previous §

2255 petition. This is therefore Patterson’s fifth attempt to challenge his transfer. Because this

appeal is a “duplicative action arising from the same series of events and alleging many of the same

facts as an earlier suit” the appeal is DISMISSED as FRIVOLOUS. See Bailey v. Johnson, 846 F.2d

1019, 1021 (5th Cir. 1988); Howard v. King, 707 F.2d 512, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

        Patterson is WARNED that any future filings to this court or any court subject to the

jurisdiction of this court that challenge his transfer from federal to state custody will invite sanctions,

which may include monetary fines and/or restrictions on his ability to file pleadings in federal court.

        DISMISSED; SANCTIONS WARNING ISSUED.




                                                    2